Exhibit 10.3

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

AMENDMENT NO. 1

The Amended and Restated Non-Employee Directors’ Stock Option Plan of Cognizant
Technology Solutions Corporation (the “Plan”) is hereby amended in the following
respects:

1. Section 9(a) of the Plan is hereby deleted in its entirety and replaced with
the following new Section 9(a), effective immediately, and such amended
Section 9(a) shall be effective for each Award now or hereafter outstanding
under the Plan:

(a) Generally. In the event of any of the following transactions affecting the
outstanding Shares as a class without the Company’s receipt of consideration:
any stock split, reverse stock split, stock dividend, split-up, split-off,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), dividend in kind, recapitalization, merger, consolidation,
reorganization, combination of shares, exchange of shares or other similar
transaction affecting the outstanding Shares without the Company’s receipt of
consideration, or in the event of a substantial reduction in the value of the
outstanding Shares resulting from a spin-off transaction or extraordinary
dividend, then equitable adjustments shall be made by the Committee to (i) the
maximum number and/or class of securities issuable under the Plan, (ii) the
maximum number and/or class of securities for which any one person may receive
Awards under the Plan per calendar year and (iii) the number and/or class of
securities and the Option Price per share in effect under each outstanding Award
under the Plan. To the extent the foregoing adjustments are to be made to
outstanding Awards, such adjustments shall be effected by the Committee in such
manner as the Committee deems appropriate in order to prevent the dilution or
enlargement of benefits under those Awards. The adjustments determined by the
Committee shall be final, binding and conclusive. Notwithstanding the foregoing,
in the event of a Change in Control transaction, the provisions of Section 9(b)
of the Plan shall be controlling.

2. Except as modified by this Amendment No. 1, all the terms and provisions of
the Plan shall continue in full force and effect.

IN WITNESS WHEREOF, Cognizant Technology Solutions Corporation has caused this
Amendment No. 1 to be executed on its behalf by its duly authorized officers on
this 2nd day of March 2007.

 

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION By:   Steven Schwartz Title:   Vice
President and General Counsel